
QuickLinks -- Click here to rapidly navigate through this document




OFFICE BUILDING SUBLEASE


        This Office Building Sublease ("Sublease") is made as of October 16,
2001, by and between Cooley Godward LLP, a California limited liability
partnership ("Sublandlord"), and Iomega Corporation, a Delaware corporation
("Subtenant"), with regard to the following facts.

Recitals

        A.    Sublandlord is the tenant under that certain Office Building Lease
dated June 22, 2000 (the "Original Lease"), by and between Frazee East Property
Partners, L.P., a California limited partnership ("Master Landlord"), and
Sublandlord, as amended by a First Amendment dated December 18, 2000 (the "First
Amendment") and a Second Amendment dated June 26, 2001 (the "Second Amendment").
The Original Lease, the First Amendment and Second Amendment are collectively
referred to as the "Master Lease." A copy of the Master Lease is attached hereto
as Exhibit A. Pursuant to the Master Lease, Sublandlord is currently leasing
approximately 137,624 Rentable Square Feet of office space on the third (3rd)
and fourth (4th), floors of the building located at 4435 Eastgate Mall
("Building 3") and all four (4) floors in the building located at 4401 Eastgate
Mall ("Building 4"), San Diego, California (collectively, the "Master
Premises"). All initially capitalized terms not otherwise defined herein shall
have the same meanings as set forth in the Master Lease.

        B.    Subtenant desires to sublease the entire Rentable Square Footage
on the third (3rd) floor of Building 3 (the "Subleased Premises") from
Sublandlord, and Sublandlord desires to sublease the Subleased Premises to
Subtenant, upon the terms, covenants and conditions herein set forth.


Agreement


        In consideration of the mutual covenants contained herein, the
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows.

        1.    Sublease.    Sublandlord hereby subleases and demises to
Subtenant, and Subtenant hereby hires and takes from Sublandlord, the Subleased
Premises upon the terms, covenants and conditions set forth herein.

        2.    Term.    

        2.1    Initial Term.    The initial term of this Sublease (the "Initial
Term") will commence on the date (the "Commencement Date") that is the earlier
to occur of (i) the date Subtenant commences business operations in any portion
of the Subleased Premises, or (ii) thirty (30) days after full execution of this
Sublease and receipt of Master Landlord's consent hereto, and will end (unless
sooner terminated as provided in the Master Lease, or extended as provided in
Section 2.2 below) on the date that is fifteen (15) months after the
Commencement Date. Subtenant may access the Subleased Premises after full
execution of this Sublease and receipt of Master Landlord's consent hereto and
prior to the Commencement Date for the purposes of installing cabling,
furniture, fixtures and equipment, provided that Subtenant shall comply with all
other provisions of this Sublease (other than the payment of rent).

        2.2    Option Term.    Sublandlord grants to the original Subtenant
named in this Sublease ("Original Subtenant") two (2) options to extend the term
of this Sublease (each, an "Extension Option") for a period of six (6) months
each (each, an "Option Term"). The first Extension Option may only be
exercisable by written notice ("Option Notice") delivered by Subtenant to
Sublandlord at least 120 days prior to the expiration of the Initial Term, and
the second Extension Option may only be exercisable by an Option Notice
delivered by Subtenant to Sublandlord at least 90 days prior to the expiration
of first Option Term; provided, however, Subtenant may not exercise an Extension
Option if an Event of Default under this Sublease exists as of the delivery of
an Option Notice and further provided that the second Extension Option may only
be exercised if the first

1

--------------------------------------------------------------------------------




Extension Option was exercised. Each Extension Option is personal to the
Original Subtenant and any Affiliate assignee of the Original Subtenant and may
only be exercised by the Original Subtenant or such Affiliate assignee (and not
any non-Affiliate assignee, sublessee or other transferee of the Original
Subtenant) if the Original Subtenant or such Affiliate assignee occupies the
entire Subleased Premises as of the delivery of the Option Notice. If Subtenant
timely and promptly exercises the Extension Option, the term of this Sublease
shall be extended for the Option Term upon all of the terms and conditions set
forth in this Sublease.

        For purposes of this Sublease, an "Affiliate" is (a) any person(s) or
entity who controls, is controlled by or is under common control with Subtenant,
(b) any entity resulting from the merger, consolidation or other reorganization
with Subtenant, whether or not Subtenant is a surviving entity or (c) any person
or legal entity which acquires all or substantially all of the assets or stock
of Subtenant. For purposes of this paragraph, "control" means possession,
directly or indirectly, of the power to direct or cause the direction of the
management, affairs and policies of anyone, whether through the ownership of
voting securities, by contract or otherwise.

        3.    Condition of the Subleased Premises.    Except for Sublandlord's
Work (as defined below), Subtenant acknowledges that Subtenant will accept
possession of the Subleased Premised in their as-is condition, and that, as
except as expressly provided herein, Sublandlord has made no representations or
warranties concerning the condition of the Building or the Subleased Premises or
their fitness for Subtenant's purposes.

        Promptly following the full execution and delivery of this Sublease,
Master Landlord's consent to this Sublease (and Sublandlord's Work, if
applicable), and receipt of any necessary permits therefor, Sublandlord will
commence the work described in Exhibit B attached hereto ("Sublandlord's Work")
and shall thereafter diligently prosecute Sublandlord's Work to completion.
Subtenant acknowledges that Sublandlord will be performing Sublandlord's Work
during Subtenant's occupancy of the Subleased Premises and that Sublandlord's
Work will not constitute a constructive eviction, entitle Subtenant to an
abatement of rent or extend the Commencement Date, nor shall Sublandlord be
liable to Subtenant for any injury to persons or Subtenant's property or
business as a result of the performance of Sublandlord's Work; provided however,
Sublandlord will exercise commercially reasonable efforts to minimize any
disruption to Subtenant's business caused by Sublandlord's Work.

        4.    Delivery of the Subleased Premises; Early Entry.    Provided that
Subtenant has delivered to Sublandlord evidence of insurance required by this
Sublease, Sublandlord shall deliver the Subleased Premises to Subtenant promptly
following the full execution and delivery of this Sublease and Master Landlord's
consent to this Sublease, so that Subtenant may construct Alterations and
install trade fixtures, equipment, cabling and wires. Subtenant's occupancy of
the Subleased Premises prior to the Commencement Date shall be subject to all of
the terms and conditions of this Sublease; however, so long as Subtenant does
not commence business operations in any part of the Subleased Premises,
Subtenant's early entry shall not accelerate the Commencement Date nor obligate
Subtenant to pay any rent hereunder during such period prior to the Commencement
Date, except that Subtenant shall be responsible for the payment of all
electricity consumed in the Subleased Premises during such period pursuant to
the provisions of Section 5.2 below.

        5.    Rent.    

        5.1    Base Rent.    Subtenant shall pay base rent during the Initial
Term of this Sublease in the initial amount of Two and 75/100 Dollars ($2.75)
per Rentable Square Foot of the Subleased Premises per month, payable monthly in
advance, commencing on the Commencement Date and thereafter on the first day of
each month in equal monthly installments of Sixty Seven Thousand Six Hundred
Seventy-Two and 00/100 Dollars ($67,672.00), without deduction, set off, prior
notice, abatement or demand (except as otherwise provided in this Lease,
including, without limitation, by virtue of incorporating certain terms of the
Master Lease into this Sublease, to the extent of any

2

--------------------------------------------------------------------------------

abatement, deduction or set off provided for in the Master Lease such that if
Sublandlord is not obligated to pay Rent under the terms of the Master Lease
with respect to the Subleased Premises, Subtenant shall not be obligated to pay
Rent under this Sublease, except to the extent such abatement, deduction or set
off under the Master Lease results from a reimbursement to Sublandlord of costs
incurred by Sublandlord in connection with exercising its self-help and set off
rights under the Master Lease). Commencing with the 13th month of the Initial
Term, base rent shall increase by four percent (4%) over the base rent
applicable immediately prior thereto, and on commencement of the second Option
Term (if the second Extension Option has been exercised) base rent shall
increase by three percent (3%) over the base rent applicable immediately prior
thereto. In the event that the Commencement Date is not the first day of a
month, base rent for the month in which the Commencement Date occurs shall be
prorated based upon a fraction, the numerator of which is the number of days
from and including the Commencement Date through and including the last day of
the subject month, and the denominator of which is thirty (30). The Rentable
Square Footage of the Subleased Premises is currently estimated to be 24,608,
and is subject to verification by Master Landlord and Sublandlord in accordance
with Section 2.4 of the Original Lease. Subtenant shall pay base rent and the
Security Deposit based upon the Subleased Premises containing 24,608 Rentable
Square Feet. In the event that the final determination of the Rentable Square
Footage of the Subleased Premises, as determined pursuant to the BOMA Standard
set forth in Section 2.4 of the Original Lease, differs from that set forth
above, (i) base rent and the Security Deposit shall be retroactively adjusted
based upon the new determination of the Rentable Square Footage, (ii) the
parties shall promptly make payments to one another as may be necessary to
retroactively adjust such amounts and (iii) the parties shall enter into an
amendment to this Sublease reflecting such final determination of Rentable
Square Footage and such amounts. Concurrent with Subtenant's execution of this
Sublease, Subtenant shall deliver to Sublandlord the first monthly installment
of base rent (at the rates calculated in accordance with the following
paragraph).

        Notwithstanding the foregoing, and provided that no Event of Default
under this Sublease exists at the time of reduction, Sublandlord agrees to
(i) reduce the monthly installments of base rent for the first (1st) through
third (3rd) full months of the initial term of this Sublease (and any partial
month at the beginning of the term if the Commencement Date occurs prior to
November 1, 2001) to an amount equal to one third (1/3) of the base rent
otherwise payable as set forth above and (ii) reduce the base rent payable
during the fourth (4th) through sixth (6th) full months of the initial term of
this Sublease to an amount equal to two thirds (2/3) of the base rent otherwise
payable as set forth above. During such rental reduction period, Subtenant shall
still be responsible for payment of all of its other monetary obligations under
this Sublease. Notwithstanding the reduction in base rent as set forth in this
paragraph, Subtenant shall be entitled to utilize the entire Subleased Premises
during such rental reduction period.

        5.2    Additional Rent.    Subtenant shall pay to Sublandlord
Subtenant's pro rata share of the amounts paid by Sublandlord under the Master
Lease as "Tenant's Share of Increased Direct Expenses" in the same manner and
times under which Sublandlord pays such amounts to Master Landlord under the
Master Lease, to the extent such amounts accrue during the term of this
Sublease. Subtenant's prorata share shall be a fraction, the numerator of which
is the Rentable Square Footage of the Subleased Premises, and the denominator of
which is the Rentable Square Footage of the Master Premises. In the event either
party reasonably determines that the other party is using a disproportionate
amount of utilities or services, the parties shall mutually select a qualified
independent consultant to determine the equitable allocation of the cost
thereof.

        In the event Subtenant disputes Master Landlord's determination of
"Tenant's Share of Increased Direct Expenses," Sublandlord agrees to cooperate
with Subtenant in inspecting and auditing Master Landlord's books and records in
accordance with the provisions of Section 8.5 of the Original Lease, it

3

--------------------------------------------------------------------------------

being the intent of the parties that the relevant provisions of Section 8 of the
Original Lease (including, without limitation, the gross-up requirements of
Section 8.2.1) concerning the determination of the Increased Direct Expenses
shall inure to the benefit of Subtenant as well as to Sublandlord. Sublandlord
shall provide Subtenant with copies of all "Estimated Statements" and "Actual
Statements" within ten (10) days after they are received from Master Landlord.

        Subject to Master Landlord's consent, Sublandlord agrees that Subtenant
may elect to provide certain services on its own rather than utilize Master
Landlord's services (for example, janitorial services). However, Subtenant's
providing such services shall not reduce Subtenant's obligation to pay for its
pro rata share of the costs for the same services as contained in Tenant's Share
of Increased Direct Expenses, unless Master Landlord agrees to eliminate the
amount of such costs allocable to the Subleased Premises from Tenant's Share of
Increased Direct Expenses.

        Notwithstanding the foregoing, Sublandlord and Subtenant will ensure
that prior to the Commencement Date the Subleased Premises will be separately
metered for electricity, and therefore Subtenant shall directly pay to the
electricity provider, prior to the due date thereof, all charges for electricity
usage in the Subleased Premises; provided, however, in the event that the
Parties are unable to cause the electricity provider to provide a direct billing
to Subtenant, Subtenant shall pay to Sublandlord as additional rent hereunder,
all charges for such electricity within thirty (30) days following Subtenant's
receipt of an invoice therefor and a copy of the electricity provider's billing
showing the electricity usage in the Subleased Premises.

        6.    Security Deposit.    Concurrently with Subtenant's execution of
this Sublease, Subtenant shall deposit with Sublandlord a security deposit (the
"Security Deposit") in an amount of equal to one (1) monthly installment of base
rent (at the rate applicable for the seventh (7th) full month of the initial
term of this Sublease). The Security Deposit shall be held by Sublandlord as
security for the faithful performance by Subtenant of all the terms, covenants,
and conditions of this Sublease to be kept and performed by Subtenant during the
Sublease term. If Subtenant is in default beyond all applicable notice, grace
and cure periods with respect to any provisions of this Sublease, including, but
not limited to, the provisions relating to the payment of Rent ("Rent" for the
purposes of this Sublease includes base rent and all other sums payable by
Subtenant to Sublandlord under this Sublease), Sublandlord may, but shall not be
required to, use, apply or retain all or any part of the Security Deposit for
the payment of any Rent or any other sum in default, or for the payment of any
amount that Sublandlord may spend or become obligated to spend by reason of
Subtenant's default, or to compensate Sublandlord for any other loss or damage
that Sublandlord may reasonably suffer by reason of Subtenant's default. If any
portion of the Security Deposit is so used or applied, Subtenant shall, within
five (5) business days after written demand therefor, deposit cash with
Sublandlord in an amount sufficient to restore the Security Deposit to its
original amount, and Subtenant's failure to do so shall be a default under this
Sublease. If Subtenant shall fully and faithfully perform every provision of
this Sublease to be performed by it, the Security Deposit, or any balance
thereof, shall be returned to Subtenant within thirty (30) days following the
expiration of the Sublease term. Subtenant shall not be entitled to any interest
on the Security Deposit.

        7.    Building Antenna.    Subtenant acknowledges that Sublandlord does
not have the right under the Master Lease to utilize the roof of Building 3 to
install an antennae or satellite dish (an "Antenna"). However, Sublandlord
agrees, at no cost to Sublandlord, to cooperate with Subtenant in an attempt to
secure the right to install an Antenna on the roof of Building 3. If Master
Landlord consents to the installation of an Antenna, (i) Sublandlord will not
charge Subtenant any additional rent therefor unless, and then only to the
extent that, Master Landlord charges Sublandlord therefor, (ii) all installation
work for the Antenna, as well as removal and restoration obligations for the
Antenna, shall be governed the provisions of this Sublease concerning
Alterations, and (iii) the Antenna shall be deemed to constitute a portion of
the Subleased Premises for purposes of Subtenant's indemnity obligations under
this Sublease.

4

--------------------------------------------------------------------------------


        8.    Right of First Refusal.    Sublandlord grants to the Original
Subtenant, during the initial term of this Sublease only, a right of first
refusal with respect to the fourth (4th) floor of Building 3 and the entirety of
Building 4 (the "First Refusal Space"). Sublandlord shall notify Subtenant (the
"First Refusal Notice") from time to time when Sublandlord receives a proposal
during the initial term of this Sublease that Sublandlord would consider for the
subleasing of all or any portion of the First Refusal Space. The First Refusal
Notice shall describe the space which is the subject of the proposal and shall
set forth the terms and conditions (including the proposed sublease term) set
forth in the proposal (collectively, the "Terms"). If Subtenant wishes to
exercise Subtenant's right of first refusal with respect to the space described
in the First Refusal Notice, then within three (3) business days after delivery
of the First Refusal Notice to Subtenant (the "Election Date"), Subtenant shall
deliver written notice to Sublandlord ("Subtenant's Election Notice") pursuant
to which Subtenant shall elect either to (i) sublease the entire space described
in the First Refusal Notice upon the Terms set forth in the First Refusal Notice
or (ii) refuse to lease such space identified in the First Refusal Notice, in
which event Sublandlord may sublease such space to any person or entity on terms
not materially more favorable to a subtenant than those set forth in the First
Refusal Notice, and Subtenant's right of first refusal with respect to the space
specified in the First Refusal Notice shall thereupon terminate and be of no
further force or effect. If Subtenant does not so respond in writing to the
First Refusal Notice by the Election Date, Subtenant shall be deemed to have
elected the option described in clause (ii) above. If Subtenant timely exercises
Subtenant's right of first refusal, Sublandlord and Subtenant shall execute an
amendment to this Sublease incorporating into this Sublease the Terms applicable
to such subleasing. The rights set forth in this Section 8, and Sublandlord's
obligations with respect thereto, shall be personal to the Original Subtenant
and any Affiliate assignee of the Original Subtenant. The right of first refusal
granted herein shall terminate as to a particular portion of the First Refusal
Space upon the failure by Subtenant to exercise its right of first refusal with
respect to such space as offered by Sublandlord to Subtenant in accordance with
the First Refusal Notice, but shall remain in effect for any subsequent
availability of all or any portion of the remaining First Refusal Space.
Notwithstanding the foregoing, the right of first refusal as to the space
Subtenant refused shall be renewed if Sublandlord is unable to sublease such
space on terms not materially more favorable to a subtenant than those set forth
in the First Refusal Notice. Subtenant shall not have the right to exercise its
right of first refusal if, as of the date of the attempted exercise of any right
of first refusal by Subtenant, an Event of Default exists under this Sublease,
Subtenant or its Affiliate does not physically occupy the entire Subleased
Premises, if any portion of the Subleased Premises is subject to a non-Affiliate
sub-sublease, or if Subtenant has exercised an Extension Option. Notwithstanding
anything in this Section 8 to the contrary, the rights and obligations of
Sublandlord and Subtenant concerning the subleasing of space pursuant to this
Section 8 shall be subject to obtaining Master Landlord's consent in accordance
with the Master Lease.

        9.    Master Lease.    

        9.1  Subtenant and this Sublease shall be subject in all respects to the
terms of, and the rights of the Master Landlord under, the Master Lease as such
terms and rights relate to the Subleased Premises. Subtenant covenants and
warrants that it fully understands and agrees to be subject to and bound by all
of the covenants, agreements, terms, provisions and conditions of the Master
Lease as they apply to the Subleased Premises, except as modified herein. As
applied to this Sublease, the words "Landlord," "Tenant," and "Lease" as used in
the Master Lease, shall be deemed to refer to Sublandlord, Subtenant and this
Sublease, respectively. Except as otherwise expressly provided herein, the
covenants, agreements, terms, provisions and conditions of the Master Lease
insofar as they relate to the Subleased Premises and insofar as they are not
inconsistent with the terms of this Sublease are made a part of and incorporated
into this Sublease as if recited herein in full, and the rights and obligations
of the Landlord and the Tenant under the Master Lease shall be deemed the rights
and obligations of Sublandlord and Subtenant respectively hereunder and shall be
binding upon and inure to the benefit of Sublandlord and Subtenant

5

--------------------------------------------------------------------------------

respectively. As between the parties hereto only, in the event of a conflict
between the terms of the Master Lease and the terms of this Sublease, the terms
of this Sublease shall control.

        9.2  Subtenant recognizes that Sublandlord is not in a position to
render any of the services or to perform any of the obligations required of
Master Landlord by the terms of the Master Lease. Therefore, notwithstanding
anything to the contrary contained in this Sublease, Subtenant agrees that
performance by Sublandlord of its obligations hereunder is conditional upon due
performance by Master Landlord of the corresponding obligations under the Master
Lease. Sublandlord shall not be liable to Subtenant for, nor shall Subtenant
have any claim against Sublandlord by virtue of, any default of the Master
Landlord under the Master Lease of any of its obligations, representations or
warranties, or any other failure or delay by Master Landlord in the performance
of its obligations thereunder, unless such default, failure or delay is a result
of Sublandlord's default of its obligations under the Master Lease. Subject to
the waiver set forth in Section 20 of the Original Lease (as incorporated
herein) and Master Landlord's repair and restoration obligations under the
Master Lease, any maintenance, restoration or repairs to the Subleased Premises
or Subtenant's property necessitated by the negligent acts or omissions of
Sublandlord or anyone under Sublandlord's control shall be promptly repaired by
Sublandlord, at its sole cost and expense. This Sublease shall remain in full
force and effect notwithstanding Master Landlord's failure or refusal to comply
with any such provisions of the Master Lease and Subtenant shall pay the base
rent and additional rent and all other charges provided for herein without any
abatement, deduction or setoff whatsoever, except as otherwise provided herein.
Notwithstanding the foregoing, whenever Master Landlord fails to perform its
obligations under the Master Lease for the benefit of Subtenant, Sublandlord
agrees to use reasonable efforts to obtain such performance on behalf of
Subtenant. Such reasonable efforts shall include, without limitation: (a) upon
Subtenant's request, immediately notify Master Landlord of its non-performance
under the Master Lease and request Master Landlord to perform its obligations
and (b) upon Subtenant's request, take appropriate legal action to enforce the
terms of the Master Lease, using attorneys reasonably acceptable to Subtenant,
provided that Subtenant agrees to pay all costs and expenses of Sublandlord
reasonably incurred in connection therewith and to indemnify, defend and hold
Sublandlord harmless from and against all liabilities, claims, expenses, losses
and damages arising from such action.

        9.3  Subtenant recognizes that, wherever Sublandlord has a consent right
under this Sublease by virtue of the incorporation of the terms of the Master
Lease herein, the ability of Sublandlord to give such consent is dependent upon
Master Landlord giving its consent under the Master Lease with respect to the
item in question (including, without limitation, consent to an assignment of
this Sublease or the sub-subletting of the Subleased Premises). In such cases,
Sublandlord agrees to use reasonable efforts to obtain such consent on behalf of
Subtenant, at Subtenant's sole cost and expense. However, Sublandlord shall not
be liable to Subtenant, nor shall Subtenant have any claim against Sublandlord,
for any failure by the Master Landlord to give such consent. In the event Master
Landlord does give its consent to a particular matter, Sublandlord shall not
unreasonably withhold, condition or delay its consent with respect to such
matter. In addition, if Subtenant desires to assign or sublet all or a portion
of the Subleased Premises, Sublandlord agrees that its consent will not be
required if (i) the financial condition of the transferee is sufficient to
perform its obligations under the assignment or subletting, as applicable
(ii) the transferee is an Affiliate, (iii) Master Landlord consents to the
assignment or subletting and (iv) all other relevant conditions pertaining to
such assignment or subletting required by Section 32 of the Master Lease (to the
extent the same are incorporated herein pursuant to Section 10.3. below) are
otherwise satisfied.

        9.4  Wherever, by virtue of the incorporation of the terms of the Master
Lease herein, a time period begins upon Sublandlord's delivery of notice,
documents and/or other items to Subtenant,

6

--------------------------------------------------------------------------------




said time period shall be deemed to have begun on the date on which Master
Landlord delivers such notice, documents and/or other items to Sublandlord,
provided Sublandlord delivers a copy of such notice to Subtenant no later than
the business day following the day Sublandlord receives the same (for example,
if Master Landlord gives Sublandlord notice of default under Section 25.2 of the
Original Lease, the thirty (30) day period referred to therein shall, for
purposes of this Sublease, commence to run on the date of delivery of such
notice to Sublandlord, and not upon Sublandlord's delivery of such notice to
Subtenant). Wherever, by virtue of the incorporation of the terms of the Master
Lease herein, a time period begins upon Sublandlord's receipt of notice,
documents and/or other items from Subtenant, said time period shall be deemed to
have begun on the date on which Master Landlord receives such notice, documents
and/or other items from Sublandlord (for example, if Subtenant delivers a
request for consent to assignment to Sublandlord under Section 32.2 of the
Original Lease, the ten (10) business day period referred to in the second
sentence of said Section shall commence to run on the date such notice is
delivered to Master Landlord by Sublandlord, and not upon Subtenant's delivery
of such notice to Sublandlord). Sublandlord agrees to promptly forward to
Subtenant all notices, documents and other items it receives from Master
Landlord pertaining to the Subleased Premises or Subtenant's rights and
obligations hereunder, and to promptly forward to Master Landlord all notices,
documents and other items it receives from Subtenant.

        9.5  Sublandlord represents and warrants to Subtenant that (i) the
Master Lease attached hereto as Exhibit A is complete and in full force and
effect, (ii) the area which is the subject of the Sublease has not been
previously assigned by Sublandlord, nor is it subject to a sublease,
(iii) Sublandlord shall comply with its duties and obligations under the Master
Lease so as to keep the same free from default (beyond applicable notice and
cure periods) and in full force and effect, excepting non-compliance
attributable to the failure of Subtenant to comply with its duties and
obligations under this Sublease, (iv) to Sublandlord's actual knowledge, all
obligations of both Master Landlord and Sublandlord thereunder required to be
performed as of the date hereof have been satisfied and Sublandlord has neither
given nor received a notice of default pursuant to the Master Lease that remains
uncured, (v) to Sublandlord's actual knowledge, the construction of the shell of
the Building and the currently existing improvements in the Subleased Premises
were performed in accordance with all applicable building codes and in a good
workmanship manner, (vi) to Sublandlord's actual knowledge, the roof, existing
HVAC systems, windows and seals, structural components and all electrical and
plumbing systems of the Building and Subleased Premises are in good working
condition as of the date hereof and (vii) to Sublandlord's actual knowledge, the
Project does not contain any Hazardous Materials in violation of any
environmental laws (as defined in Section 38.2 of the Original Lease). For
purposes of the foregoing representations and warranties, the phrase "to
Sublandlord's actual knowledge" means the current actual knowledge, without
inquiry, of Sublandlord's Director of Administration, Lisa E. St. John.
Sublandlord covenants: (x) not to voluntarily terminate the Master Lease as to
the Subleased Premises without Subtenant's consent (however, Subtenant's consent
will not be necessary with respect to Sublandlord's exercise of the termination
right under Section 9.7, 28, 30 or 31 of the Original Lease); (y) not to modify
the Master Lease so as to adversely affect Subtenant's rights hereunder; and
(z) not to make any elections, exercise any rights or give any consent or
approval under the Master Lease, in any such case as to adversely affect
Subtenant's rights hereunder (except as otherwise permitted in
clause (x) above). Subtenant and Sublandlord each covenant not to take any
action or do or perform any act or fail to perform any act which would result in
the failure or breach of any of the covenants, agreements, terms, provisions or
conditions of the Master Lease on the part of the Tenant thereunder.

7

--------------------------------------------------------------------------------




        10.    Variations from Master Lease.    As between Sublandlord and
Subtenant, the following covenants, agreements, terms, provisions and conditions
of the Master Lease are hereby modified or not incorporated herein, as
applicable:

        10.1 All references in the Master Lease to "Basic Monthly Rent," the
"Premises," "Lease Term" and the "Expiration Date" shall, for purposes of the
incorporation of the terms of the Master Lease herein, mean the base rent
payable hereunder, the Subleased Premises, the Sublease term and the expiration
date of the Sublease term, respectively, and all references in the Master Lease
to "Building 4" are deleted.

        10.2 All amounts payable hereunder by Subtenant shall be payable
directly to Sublandlord pursuant to instructions to be provided by Sublandlord
to Subtenant.

        10.3 The following provisions of the Master Lease shall not apply to
this Sublease: Sections 2.3, 2.4 (except the second sentence will apply), 2.5,
2.6, 2.7, 2.8, 2.11, 2.12, 2.15, 2.16, 3, 4, the last sentence of 5.4, 6, 7, 8
(except to the extent provided for in Section 5.2 above), 10.2 (except the first
three sentences will apply), 11.3, 12.2.3, 12.2.4, 14, 23.2, 28 (except to the
extent provided for in Section 24 below), the first and second sentences of
32.4, 33, the last two sentences of Section 38.1 (reference to "Landlord's
Executive Vice President (Richard D. Vann)" in the first sentence of
Section 38.1 is amended to read "Sublandlord's Director of Administration (Lisa
E. St. John)"), 41.2 (however, Sublandlord agrees to reasonably cooperate with
Subtenant in connection with Subtenant's efforts in obtaining a non-disturbance
agreement), 44, 50, 51.15, and 51.23 of the Original Lease; Schedule A and
Exhibits B, C (except that the relevant provisions of Exhibit C will apply with
respect to Alterations and any other work performed by or on behalf of
Subtenant) and D of the Original Lease; the Addendum to the Original Lease; the
First Amendment (except the first section will apply as it relates to the
Subleased Premises); and the Second Amendment.

        10.4 Subtenant's parking rights under Section 11.1 of the Original Lease
shall not include the exclusive use of the parking area under Building 4; all of
Subtenant's parking rights shall be non-exclusive. Based upon Sublandlord's
current estimate that the Subleased Premises contain 22,759 Usable Square Feet,
Subtenant will be entitled to ninety-one (91) parking spaces pursuant to the
ratio set forth in Section 11.2 of the Original Lease. Subtenant acknowledges
that the Usable Square Feet contained within the Subleased Premises are subject
to verification in accordance with Section 2.4 of the Original Lease, and that
if such verification results in the Subleased Premises containing a different
number of Usable Square Feet than the amount set forth above, then the number of
parking spaces that Subtenant will be entitled to will be adjusted accordingly.
Section 11.4 of the Original Lease, as incorporated pursuant to Section 9.1
hereof, is hereby modified as follows: Notwithstanding anything to the contrary
contained herein, and provided that no Event of Default under this Sublease
exists at the time of reduction, Sublandlord agrees to (i) reduce the monthly
parking charges otherwise due hereunder for the first (1st) through third (3rd)
full months of the initial term of this Sublease (and any partial month at the
beginning of the term if the Commencement Date occurs prior to November 1, 2001)
to an amount equal to one third (1/3rd) of the parking charges otherwise due
hereunder and (ii) reduce the monthly parking charges otherwise due pursuant to
this section during the fourth (4th) through sixth (6th) full months of the
initial term of this Sublease to an amount equal to two thirds (2/3) of the
parking charges otherwise due hereunder. Notwithstanding the reduction in the
parking charges as set forth in this paragraph, Subtenant shall be entitled to
utilize all of the parking spaces allotted to Subtenant pursuant to the terms of
this Section 10.4.

        10.5 Subtenant's right to signage under Section 12.2.1 and 12.2.2 of the
Original Lease shall be subject to Master Landlord's approval and shall be at
Subtenant's cost unless Master Landlord agrees to pay for same.

8

--------------------------------------------------------------------------------




        10.6 The liability policy carried by Subtenant pursuant to Section 16 of
the Original Lease for the Subleased Premises shall name both Master Landlord
and Sublandlord as additional insureds, and shall be endorsed to provide that it
may not be canceled or altered without at least twenty (20) days prior written
notice to both Master Landlord and Sublandlord, and the time period within which
to deliver evidence of renewal of insurance under Section 19 of the Original
Lease shall be twenty (20) days prior to the expiration of each such policy.
"Landlord's Invitees" shall, for purposes of the waiver of subrogation under
Section 20 of the Original Lease, include Master Landlord.

        10.7 Notwithstanding the provisions of Section 23 of the Original Lease
to the contrary, Sublandlord's consent shall be required for all Alterations,
including Minor Alterations. Notwithstanding the provisions of Section 23.4 of
the Original Lease to the contrary, Subtenant shall, at Sublandlord's request,
remove all Alterations, other than Sublandlord's Work (as defined in this
Sublease), upon the expiration or earlier termination of this Sublease, and the
following phrase contained in the second sentence of Section 23.4 of the
Original Lease is deleted as between Sublandlord and Subtenant: "provided that
Tenant shall not be required to remove floor or wall coverings, repaint the
Premises, install new floor coverings or refill immaterial wall or floor
penetrations." Prior to the installation of an Alteration, Subtenant may request
in writing that Sublandlord indicate at that time whether Sublandlord will
require the removal of such Alteration, in which event Sublandlord shall so
indicate in writing to Subtenant. The failure of Sublandlord to give Subtenant
written notice of Sublandlord's election to require the removal of the
Alteration within five (5) business days following Sublandlord's receipt of such
request and Master Landlord's consent (if required under the Master Lease) to
such Alteration shall constitute Sublandlord's election not to require such
removal, provided that Subtenant's request so informs Sublandlord of the
consequences of such failure to respond within such five (5) business day period
(notwithstanding the foregoing, if Master Landlord requires removal of an
Alteration pursuant to Section 23.4 of the Original Lease, Subtenant shall
remove the same on or before the expiration or earlier termination of the
Sublease). All cabling and wiring installation in the Subleased Premises by or
on behalf of Subtenant shall be performed in accordance with the requirements of
Section 9.6 of the Original Lease and, unless otherwise required by Master
Landlord or required by Sublandlord pursuant to Section 23 below, all such
cabling and wiring shall not be removed by Subtenant upon the expiration or
earlier termination of this Sublease. Sublandlord shall forward all of
Subtenant's plans for Alterations and cabling and wiring installations to Master
Landlord and take, at Subtenant's cost, whatever other reasonable actions that
are necessary to obtain Master Landlord's approval of the same under the Master
Lease. Subtenant acknowledges that the manufacturer of all cabling and wiring
within the Subleased Premises is subject to Sublandlord's approval in order to
assure that Sublandlord's warranties for its cabling and wiring is not impaired.

        11.    Indemnity.    Subtenant hereby agrees to protect, defend,
indemnify and hold Sublandlord harmless from and against any and all
liabilities, claims, expenses, losses and damages, including, without
limitation, reasonable attorneys' fees and disbursements, which may at any time
be asserted against Sublandlord by the Master Landlord for failure of Subtenant
to perform any of the covenants, agreements, terms, provisions or conditions
contained in the Master Lease that, by reason of the provisions of this
Sublease, Subtenant is obligated to perform. The provisions of this Section 11
shall survive the expiration or earlier termination of the Master Lease and/or
this Sublease. Subject to the waiver set forth in Section 20 of the Original
Lease (as incorporated herein), Sublandlord shall not be released or indemnified
from any damages, liabilities, judgments, actions, claims, attorneys' fees,
consultants' fees, payments, costs or expenses arising from the negligence or
willful misconduct of Sublandlord or its agents, contractors or licensees,
Sublandlord's violation of laws or a breach of Sublandlord's obligations or
representations under this Sublease.

9

--------------------------------------------------------------------------------

        12.    Liability of Sublandlord.    Subtenant agrees that no individual
or corporate constituent partner or shareholder (past, present or future) of
Sublandlord or any successor shall be personally liable or responsible for the
obligations of Sublandlord under this Sublease.

        13.    Building Security.    Subtenant will cooperate with Sublandlord
and Master Landlord in connection with the operation of the security system for
the Subleased Premises and Building 3.

        14.    Authority.    Subtenant shall, concurrently with the execution
hereof, deliver to Sublandlord evidence that the persons executing this Sublease
on behalf of Subtenant are authorized to do so.

        15.    Notices.    All approvals, notices or other communications
required or permitted under this Sublease shall be in writing, and shall be
personally delivered or delivered by overnight commercial carrier, sent by
registered or certified mail, postage prepaid, return receipt requested, or sent
by facsimile ("Fax") machine capable of confirming transmission and receipt,
provided that a hard copy of the notice is delivered or mailed in the manner set
forth above no later than one business day after transmission by Fax. Notice
shall be deemed effective upon the earlier of (a) if personally delivered, on
the date of delivery to the address of the party set forth below, (b) if
delivered by overnight commercial carrier, on the date of delivery, as shown on
the carrier's delivery receipt, (b) if mailed, on the date of delivery as shown
by the sender's registry or certification receipt or (d) if sent by Fax, when
confirmation of complete transmission and receipt is received by the
transmitting party, provided such conformation is received on or before
5:00 p.m. Pacific Time on a business day; if such confirmation is received after
5:00 p.m. on a business day or at any time on a non-business day, notice will be
deemed effective on the next business day. For purposes of this Section 15, a
business day is Monday through Friday, excluding holidays observed by the U.S.
Postal Service.

To Sublandlord:   Cooley Godward LLP
4401 Eastgate Mall
San Diego, CA 92121-9109
Attention: Ms. Lisa St. John
Fax No.: (858) 550-6420
To Subtenant:
 
Iomega Corporation
1821 W. Iomega Way
Roy, Utah 84067
Attention: General Counsel
Fax No.: (801) 332-3827

        Notice of change of address shall be given by written notice in the
manner detailed in this Section 15. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given
shall be deemed to constitute receipt of the notice, demand, request or
communication sent.

        16.    Brokers.    Sublandlord hereby represents that, other than Irving
Hughes ("Sublandlord's Broker"), to whom Sublandlord will pay a commission in
accordance with a separate agreement between Sublandlord and Sublandlord's
Broker, it has not dealt with any broker or finder in connection with the
consummation of this Sublease. Subtenant hereby represents that, other than CB
Richard Ellis, Inc. ("Subtenant's Broker"), to whom Sublandlord will pay a
commission in accordance with a separate agreement between Sublandlord and
Subtenant's Broker, it has not dealt with any broker or finder in connection
with the consummation of this Sublease. Each party agrees to indemnify, hold and
save the other party harmless from and against any and all claims for brokerage
commissions or finder's fees arising out of the indemnifying party's acts in
connection with this Sublease. The provisions of this Section 16 shall survive
the expiration or earlier termination of this Sublease.

        17.    Severability.    If any term or provision of this Sublease or the
application thereof to any person or circumstances shall, to any extent, be
invalid and unenforceable, the remainder of this

10

--------------------------------------------------------------------------------


Sublease or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby and each term or provision of this Sublease shall
be valid and be enforced to the fullest extent permitted by law.

        18.    Entire Agreement; Waiver.    This Sublease contains the entire
agreement between the parties hereto and shall be binding upon and inure to the
benefit of their respective heirs, representatives, successors and permitted
assigns. Any agreement hereinafter made shall be ineffective to change, modify,
waive, release, discharge, terminate or effect an abandonment hereof, in whole
or in part, unless such agreement is in writing and signed by the parties
hereto.

        19.    Captions and Definitions.    Captions to the Sections in this
Sublease are included for convenience only and are not intended and shall not be
deemed to modify or explain any of the terms of this Sublease.

        20.    Further Assurances.    The parties hereto agree that each of
them, upon the request of the other party, shall execute and deliver, in
recordable form if necessary, such further documents, instruments or agreements
and shall take such further action that may be necessary or appropriate to
effectuate the purposes of this Sublease.

        21.    Governing Law.    This Sublease shall be governed by and in all
respects construed in accordance with the internal laws of the State of
California.

        22.    Confidentiality.    Subtenant shall keep confidential the terms
of this Sublease and the Master Lease; provided, however, Subtenant may disclose
such terms (i) to its attorneys, accountants, lenders, prospective lenders,
partners and prospective partners, but only to the extent such persons or
entities need to review such information in connection with this Sublease and
further provided that Subtenant causes such persons or entities to keep such
information strictly confidential as required by this Sublease or (ii) to the
extent required by law.

        23.    Consent of Lessor.    The validity of this Sublease shall be
subject to the Master Landlord's prior written consent hereto pursuant to the
terms of Section 32 of the Original Lease. Sublandlord and Subtenant shall each
cooperate and use good faith efforts to obtain such consent from Master
Landlord. If Master Landlord's consent, upon terms and conditions reasonably
acceptable to Sublandlord and Subtenant, has not been obtained within thirty
(30) days of the date hereof, either Sublandlord or Subtenant may cancel this
Sublease by giving written notice to the other at any time prior to such consent
being obtained, in which event (i) Subtenant will, at Sublandlord's request,
remove all Alterations, personal property and equipment (including cabling and
wiring) installed in the Subleased Premises by Subtenant and repair all damage
caused by such installation and removal, (ii) upon completion of such work
described in clause (i) above, Sublandlord will return the first installment of
base rent and the Security Deposit to Subtenant, and (iii) thereafter neither
party will have any further obligations to the other hereunder, except that
Subtenant's indemnification obligations under this Sublease accruing during the
term hereof shall survive such termination.

        24.    Quiet Enjoyment; Default by Sublandlord.    Subtenant shall
peacefully have, hold and enjoy the Subleased Premises free from disturbance by
Sublandlord and anyone claiming by, through or under Sublandlord, subject to the
terms and conditions of this Sublease and the Master Lease, provided that there
is not an Event of Default by Subtenant. Sublandlord shall fully perform all of
its obligations under the Master Lease to the extent Subtenant has not expressly
agreed to perform such obligations under this Sublease. In the event, however,
that Sublandlord fails to (i) perform any of Sublandlord's remaining obligations
under the Master Lease (which failure adversely affects Subtenant's use and
enjoyment of the Subleased Premises), (ii) perform Sublandlord's stated
obligations under this Sublease that are not conditioned upon Master Landlord's
performance of same under the Master Lease or (iii) to enforce, for Subtenant's
benefit, Master Landlord's obligations under the Master Lease relative to
Subtenant's use and enjoyment of the Subleased Premises, and if such failure is
not cured

11

--------------------------------------------------------------------------------


within the applicable notice and cure period under the Master Lease (with
respect to a failure of Sublandlord's obligations as Tenant thereunder, which
notice and cure period is described in Section 25 of the Original Lease) or this
Sublease (with respect to a failure of Sublandlord's obligations hereunder,
which notice and cure period is described in the first sentence of Section 28 of
the Original Lease), then Subtenant, with the consent of Master Landlord, shall
be entitled to cure such failure and promptly collect from Sublandlord,
Subtenant's reasonable expenses in so doing (including, without limitation,
reasonable attorneys' fees and court costs); provided, however, with respect to
expenses of enforcing or curing a failure of Master Landlord's obligations under
the Master Lease, Sublandlord shall not be liable to Subtenant for any such
expenses to the extent Sublandlord is not reimbursed for same from Master
Landlord, whether though actual payment by Master Landlord or through exercising
Sublandlord's offset rights under the Master Lease. If Subtenant is entitled to
reimbursement from Sublandlord pursuant to this Section 24, then Subtenant shall
give Sublandlord a Reimbursement Notice (as defined in Section 28 of the
Original Lease), and the provisions of the second through sixth sentences of
Section 28 of the Original Lease shall apply, with all references therein to
"Tenant," "Landlord," this Lease and "Base Rent or Basic Monthly Rent" meaning
Subtenant, Sublandlord, this Sublease and base rent hereunder.

        25.    Assignment of Rights.    Sublandlord hereby agrees, at
Subtenant's request, to use all reasonable efforts to assign to Subtenant,
during the term of this Sublease only, all (a) warranties given and indemnities
made by Master Landlord to Sublandlord under the Master Lease which would reduce
Subtenant's obligations hereunder and (b) warranties given by any contractors
concerning any improvements made to the Subleased Premises, to the extent such
warranties would reduce Subtenant's obligations hereunder, provided that the
assignment of such warranties described in clauses (a) and (b) above does not
increase Sublandlord's obligations or liabilities under the Master Lease.
Sublandlord shall cooperate with Subtenant to enforce all such warranties and
indemnities.

        26.    Damage and Destruction.    

        26.1    Termination of Master Lease.    If the Subleased Premises is
damaged or destroyed and Landlord or Sublandlord exercises any option either may
have to terminate the Master Lease as to the Subleased Premises, if any, this
Sublease shall terminate as of the date of the termination of the Master Lease.

        26.2    Continuation of Sublease.    If the Master Lease is not
terminated following any damage or destruction as provided above, this Sublease
shall remain in full force and effect and Subtenant shall be entitled to any
reduction or abatement of Rent in an amount in proportion to the corresponding
reduction in Rent for the Subleased Premises which Sublandlord receives under
the Master Lease. Sublandlord shall exercise diligent efforts to enforce any
obligation of Landlord to rebuild the Subleased Premises in accordance with the
Master Lease.

        27.    Surrender.    In no event shall Subtenant's obligation to
surrender the Subleased Premises require Subtenant to repair or restore the
Subleased Premises to a condition better than the condition in which the
Subleased Premises existed as of the Commencement Date and, subject to the
requirements of Section 10.7 above, Subtenant shall be responsible for repairing
and restoring only those elements of the Subleased Premises damaged during the
term of this Sublease. In addition, Subtenant shall not be required to remove at
the expiration of the term of this Sublease or otherwise, Alterations to the
Subleased Premises made by or for the account of Sublandlord (Alterations made
by Subtenant shall not be deemed to be made by or for the account of
Sublandlord).

12

--------------------------------------------------------------------------------

        In Witness Whereof, the parties hereto have caused this Sublease to be
executed as of the day and year first above written.

    "Sublandlord":
 
 
COOLEY GODWARD LLP, a California limited liability partnership
 
 
By:
 
/s/  FREDERICK T. MUTO      

--------------------------------------------------------------------------------

    Name:   Frederick T. Muto     Title:   Partner
 
 
"Subtenant":
 
 
IOMEGA CORPORATION, a Delaware Corporation
 
 
By:
 
/s/  TOM KAMPFER      

--------------------------------------------------------------------------------

    Name:   Tom Kampfer     Title:   VP, General Counsel & Secretary
 
 
By:
 
/s/  WERNER HEID      

--------------------------------------------------------------------------------

    Name:   Werner Heid     Title:   President and CEO

13

--------------------------------------------------------------------------------



QuickLinks


OFFICE BUILDING SUBLEASE
Agreement
